DETAILED ACTION
Application 16/672375, “HYBRID ELECTRODES WITH BOTH INTERCALATION AND CONVERSION MATERIALS”, is a division of application 14/6331715, which claims priority from a provisional application filed on 2/25/14. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 5/5/22.  

Allowable Subject Matter
Claims 1, 6, 9, 14, 16, 19, 21, 23, 32, 34 and 67-74 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 21 and 32, the closest prior art includes Gan (USP 6551747), Takeuchi (US 2010/0086848) and Moriyama (US 2012/0070744) which are relevant to the claimed invention as described in the 2/7/22 Final Rejection, and further includes  Pereira (US 2011/0065001), Wang (CN 101901936), Tong (US 2014/0264198), Strand (US 2015/0188187), Yushin (US 2015/0155546) previously cited as Relevant Art.  As previously described in the Final Rejection, the cited art taken in combination teaches or suggests an electrochemical device [i.e. a battery] comprising an anode, an electrolyte and a cathode, with the cathode comprised of active materials readable on a conversion chemistry active [such as the metal fluoride CuF2] and an LixTiyOz type intercalation chemistry active material [such as Li4Ti5O12], such that the prior art teaches or suggests the majority of the limitations of the independent claims. 
However, as argued by applicant in the 5/5/22 remarks, the cited art does not further teach the intercalation material having the discharge voltage between 1.3 V and 2.5 V and does not teach the conversion chemistry active material being FeF3, and does not teach the relative concentration of the two being in the range described in the independent claims.  Moreover, applicant’s evidence of criticality was not found to overcome the prima facie case of obviousness at least because the evidence derived from applicant’s Figures 3A-3C was drawn to the conversion chemistry active material being FeF3, while the independent claims were more broadly defined (see 2/7/22 Final Rejection at section 4c). In consideration of these factors and balance of applicant’s 5/5/22 remarks, the previously presented rejection based on the above cited references has been withdrawn.  
Upon an updated search, no new and closer prior art has been discovered which cures the above described deficiency of the previously presented combined embodiment, or which independently fairly teaches or suggests the claimed invention irrespective of the previously cited art. Accordingly, claim 1, 21 and 32 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723